DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The examiner is interpreting “correspondingly” in claim 4 as a comparison between the first set and the second set of blades at analogous locations, as the first and second sets of blades have substantially identical cross-sectional geometry as claimed in claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/491,259. Although the claims at issue are not identical, they are not patentably distinct from each other because there is overlapping claim scope due to differing shroud geometry being broader than claim 2 of 16/491,259 which includes claim 1 limitation regarding a blade set with different span-wise height of the snubber shrouds; differing span-wise heights of the shrouds means there is unique geometry between the two sets of blades.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the preamble states “A blade for a row of blades in a turbomachine”.  The claim limitations that follow however, pertain to a broader scope than the blade of the preamble. They are heavily based upon the other blades in the row of blades of the turbomachine.  The potentially inventive aspect of the claim cannot be encompassed by a single blade.  A preamble and claim structure as in claim 1 is appropriate to claim the desired concepts without indefiniteness.  Claims 12 and 13 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S Patent 5,511,948) hereinafter Suzuki.

    PNG
    media_image1.png
    459
    523
    media_image1.png
    Greyscale

Regarding claim 1, Suzuki discloses:
 A bladed rotor system (10) for a turbomachine {Column 1 lines 7-11}, comprising:
a circumferential row of blades {Figure 2 (1a/b)} mounted on a rotor disc {Figure 10 (2)}, each blade comprising:
an airfoil {Figure 2 portion (1a/b) where leader points to} extending span-wise along a radial direction from a root {Figure 2 (6a/b}) portion to an airfoil tip {Annotated Figure 1 (I)};
and a shroud {Figure 2 (3a/3b)} attached to the airfoil at a span-wise height of the airfoil {Figure 2 (3a/3b) is attached at end of airfoil, Column 7 line 66- Column 8 line 20},
wherein in operation, shrouds of adjacent blades abut circumferentially {Figure 5b (3a/3b) abut, Column 7 line 66- Column 8 line 20},
wherein the row of blades comprises a first set of blades {Figure 2 (3b)} and a second set of blades {Figure 2 (3a)},
the airfoils in the first and second set of blades having substantially identical cross-sectional geometry about a rotation axis {the airfoils are the same based on the difference between 3a and 3b being the shrouds Column 7 line 66- Column 8 line 20},
wherein the blades of the second set are distinguished from the blades of the first set by a geometry of the shroud that is unique to the respective set {Figure 2 (3b) is different than (3a) flipped trapezoidal shape, Column 7 line 66- Column 8 line 20},
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
and wherein blades of the first set and the second set alternate in a periodic fashion in said circumferential row, to provide a frequency mistuning to stabilize flutter of the blades {different natural frequency discussed above inherently stabilizes flutter of the blades, see MPEP 2112.01}.
Regarding claim 2, Suzuki further teaches wherein the shroud is a tip-shroud attached to the airfoil tip {Figure 2 (3a/3b) is attached at the airfoil tip, Column 7 line 66- Column 8 line 20}.
Regarding claim 6, Suzuki further teaches wherein the shroud is a snubber attached at a mid-span of the airfoil {Figure 11 (25a/b) replace the annotations of (3a/3b) in the rejection of claim 1, Column 14 lines 30-39}.
Regarding claim 11, Suzuki discloses:
a blade for a row of blades in a turbomachine {Column 1 lines 7-11}, the blade comprising:
an airfoil {Figure 2 portion (1a/b) where leader points to} extending span-wise along a radial direction from a root {Figure 2 (6a/b}) portion to an airfoil tip {Annotated Figure 1 (I)};
and a shroud {Figure 2 (3a/3b)} attached to the airfoil at a span-wise height of the airfoil {Figure 2 (3a/3b) is attached at end of airfoil, Column 7 line 66- Column 8 line 20},
wherein the blade is designed to be identical to a first set of blades {Figure 2 (3b)} or a second set of blades {Figure 2 (3a)} in the row,
wherein, the airfoils in the first and second set of blades having substantially identical cross-sectional geometry about a rotation axis {the airfoils are the same based on the difference between 3a and 3b being the shrouds Column 7 line 66- Column 8 line 20},
wherein the blades of the second set are distinguished from the blades of the first set by a geometry of the shroud that is unique to the respective set {Figure 2 (3b) is different than (3a) flipped trapezoidal shape, Column 7 line 66- Column 8 line 20},
whereby the natural frequency of a blade in the second set differs from the natural frequency of a blade in the first set by a predetermined amount {different geometries of the shrouds of the blades inherently results in different natural frequency due to different mass distributions, see MPEP 2112.01},
and wherein blades of the first set and the second set alternate in a periodic fashion in said circumferential row, to provide a frequency mistuning to stabilize flutter of the blades {different natural frequency discussed above inherently stabilizes flutter of the blades, see MPEP 2112.01}.
Regarding claim 12, Suzuki further teaches wherein the shroud is a tip-shroud attached to the airfoil tip {Figure 2 (3a/3b) is attached at the airfoil tip, Column 7 line 66- Column 8 line 20}.
Regarding claim 13, Suzuki further teaches wherein the shroud is a snubber attached at a mid-span of the airfoil {Figure 11 (25a/b) is a mid-span snubber, replaces the annotations of (3a/3b) in the rejection of claim 11, Column 14 lines 30-39}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Stiehler et al. (U.S Pre-Grant Publication 20140348657) hereinafter Stiehler.
Regarding claim 3, Suzuki teaches the bladed rotor system of claim 2, and the mean radial thickness of the shrouds of the blades are equivalent.  Suzuki does not teach wherein the shrouds in the second set of blade shave a smaller mean radial thickness in relation to the shrouds in the first set of blades.  Stiehler pertains to blade constructions for a gas turbine engine.  Stiehler teaches an impact chamber {Figure 6A/B (2)} in the shrouds {Figure 6A (1.1)} of only one of the two blade types {Figure 6A/B has (2) in (1) but not (1’)}.  The impact chamber reduces the thickness and is present in one of the shrouds and not the other, resulting in the claim limitation, “the shrouds of the second set of blades having a smaller mean radial thickness in relation to the shrouds in the first set of blades”.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the impact chamber and impulse body of Stiehler in the shrouds (3a) of Suzuki.  One of ordinary skill in the art would be motivated to do so to control/influence eigenmodes which are natural resonance modes {Stiehler [0016]}. 
Regarding claim 7, Suzuki teaches the bladed rotor system of claim 6, and the mean radial thickness of the shrouds of the blades are equivalent.  Suzuki does not teach wherein the shrouds in the second set of blade shave a smaller mean radial thickness in relation to the shrouds in the first set of blades.  Stiehler pertains to blade constructions for a gas turbine engine.  Stiehler teaches an impact chamber {Figure 6A/B (2)} in the shrouds {Figure 6A (1.1)} of only one of the two blade types {Figure 6A/B has (2) in (1) but not (1’)}.  The impact chamber reduces the thickness and is present in one of the shrouds and not the other, resulting in the claim limitation, “the shrouds of the second set of blades having a smaller mean radial thickness in relation to the shrouds in the first set of blades”.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the impact chamber and impulse body of Stiehler in the shrouds (25a) of Suzuki.  One of ordinary skill in the art would be motivated to do so to control/influence eigenmodes which are natural resonance modes {Stiehler [0007], [0016]}. 
Regarding claim 10, Suzuki further teaches wherein a radial length of each airfoil from the root portion to the airfoil tip is constant across the first and second sets of blades {(1a) and (1b) are identical except shrouds meaning the airfoils have the same radial length, Column 7 line 66- Column 8 line 20; the teachings related to the first embodiment apply to the snubber/midspan shroud of Figure 11, Column 14 lines 30-39}.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Stiehler as applied to claims 3, 7, and 10 above, and further in view of Krikunov et al. (U.S Pre-Grant Publication 20110274549) hereinafter Krukinov.

    PNG
    media_image2.png
    608
    744
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Suzuki and Stiehler teaches the blade rotor system of claim 7.  The combination of Suzuki and Stiehler does not teach wherein the shrouds in the first set of blades and the shrouds in the second set of blades are attached to the respective airfoils at different distances from the airfoil tips, such that a free length of the airfoils in the first set of blades is smaller than a free length of the airfoils in the second set of blades, the free length of an airfoil being defined as a radial distance between the airfoil tip and a nearest point of attachment of the associated shroud.  Krukinov pertains to shrouds of blades.  Krukinov teaches wherein the shrouds in the first set of blades {Annotated Figure 2 mid span shrouds of (210A)} and the shrouds in the second set of blades {Annotated Figure 2 mid span shrouds of (210B)} are attached to the respective airfoils at different distances from the airfoil tips, such that a free length of the airfoils in the first set of blades is smaller than a free length of the airfoils in the second set of blades {Annotated Figure 2 (I) is smaller than (II)}, the free length of an airfoil being defined as a radial distance between the airfoil tip and a nearest point of attachment of the associated shroud {Annotated Figure 2 (I) and (II) meet this definition of free length}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have use the configuration (angle from airfoil and positioning) of the snubber shrouds of Krukinov for the snubber shrouds of the combination of Suzuki and Steihler.  One of ordinary skill in the art would be motivated to do so as various configurations of the snubber shrouds are art recognized equivalents for the same purpose and therefore can be substituted {Krukinov Figures 1-2, 4, and 9; see MPEP 2144.06}.
Regarding claim 9, the combination of Suzuki, Steihler, and Krukinov further teaches wherein the shrouds of the first set of blades have a tapering radial thickness away from the point of attachment with the respective airfoil tip {Suzuki Figure 11 (25b) has a narrower radial thickness further away from the point of attachment}, such that circumferentially adjacent shrouds abut along the same radial thickness {Suzuki Figure 11 (25b) and (25a) abut at the same thickness}.
	
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not teach different thicknesses between blades for tip shrouds that results in different root to airfoil tip lengths but a constant diameter as illustrated in Figure 6 of the instant application.  The airfoil lengths of Suzuki are consistent between the blades with different shroud geometry.  Additionally, The recesses of Stiehler do not change the root to tip of the airfoil length as can be seen in Figure 6B.  Similarly, other prior art such as Frischbier et al. (U.S Pre-Grant Publication 20130089424) which teaches recesses (21) in the shroud does not change this length either as they are on the radially outer section of the shroud.  Claim 5 is allowable based on its dependency off of claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Orolano et al. (U.S Patent 3,588,278) teaches a configuration that results in mistuning by not connecting all the blades by snubber shrouds, but rather into groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                            
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747